Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated May 16, 1975, which affirmed an order of the State Division of Human Rights, dated January 13, 1975, dismissing petitioner’s complaint for lack of probable cause. Order confirmed and petition dismissed, without costs or disbursements, and without prejudice to petitioner’s institution of further proceedings before the State Division of Human Rights, if he be so advised. The complaint was properly dismissed as being without merit (see State Div. of Human Rights v Xerox Corp., 49 AD2d 21; Matter of New York Tel. Co. v Wethers, 36 AD2d 541, affd 30 NY2d 791). Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.